DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2013/0038647 (“Hashimoto”).
Claim 1
Hashimoto discloses a printer, comprising: a printing head configured to print on a printing area of a print target (printhead 46);  5a processor configured to detect a base outline that is an outline of a print target area in an area including the print target and a non-print target adjacent to the print target (paragraph [0128-0129; 0170]); wherein the processor determines whether or not there is a difference equal to or larger than a set value 10by comparing a print outline, which is an outline of an area to be printed on the print target, with the base outline (paragraph [0215]), and instructs to report when the difference is equal to or larger than the set value (paragraphs [0217-0221], shaded section is reported difference).  

Claim 2
Hashimoto discloses the printer according to claim 1, 15wherein the print target and the non-print target are a surface of a nail and a finger surface having the nail, respectively, the area to be printed is an area where a user wants to print, on the entire or a part of a surface of the print target, the print target area is a base area where a base is applied on the print target and 20the non-print target (paragraph [0211]), the processor compares aspect ratios of a vertical length and a horizontal width of a circumscribed rectangle set as the print outline and the base outline, and when the aspect ratios of both differ by a set value or more, it is determined that the difference is equal to or more than the set value (paragraph [0240]).  

Claim 3
Hashimoto discloses the printer according to claim 1, wherein the print target and the non-print target are a surface of a nail and a finger surface having the nail, respectively, the area to be printed is an area where a user wants to print, on the entire or a 5part of a surface of the print target, the print target area is a base area where a base is applied on the print target and the non-print target, the processor compares vertical lengths and horizontal widths of circumscribed rectangles set as the print outline and the base outline, and when any one of the vertical 10length and horizontal width of the outline of the base area is larger by the set value or more, it is determined that the difference is equal to or more than the set value (paragraphs [0182, 0240]).  

Claim 4
Hashimoto discloses the printer according to claim 2, further comprising a storage unit configured to store nail information of the nail, 15wherein the storage unit stores an outline of the nail area detected by the processor as a registered outline (paragraph [0214], storing section 513).  

Claim 5
Hashimoto discloses the printer according to claim 1, wherein the processor causes the printing head to print on the printing area set 2based on a result of the determination by the processor (paragraphs [0212-0217]).  

Claim 6
Hashimoto discloses the printer according to claim 1, wherein the area to be printed is a nail surface that is an area of a nail tip where a French nail is to be applied (Fig. 23, the top portion of a nail tip is decorated and is where a French nail is typically applied; Examiner note: the use of a French tip desing is considered intended use/functional language and is accorded little patentable weight).  

Claim 7
Hashimoto discloses the printer according to claim 1, further comprising a display unit configured to display a display screen that prompts a user to correct the base outline when the difference determined by the processor is equal to or larger than the set value (Fig. 1, paragraph [0116]).  

Claim 8
Hashimoto discloses a printing method of a printer that prints on a printing area of a print target, comprising the steps of: detecting a base outline that is an outline of a print target area in an area including the print target and a non-print target adjacent to the print target (paragraph [0170], region detection section);  10determining whether or not there is a difference equal to or larger than a set value by comparing a print outline which is an outline of an area to be printed on the print target, with the base outline (paragraph [0215], difference identified); and reporting to a user when the difference is equal to or larger than the set value (paragraphs [0217-0221], shaded section is reported difference).   

Claim 159
Hashimoto discloses a printer, comprising: a printing head (printhead 46); a memory configured to store information on an area to be printed (paragraph [0128], memory); and a processor (paragraph [0128], CPU), wherein the processor 20detects an area where a base is applied as a base outline (paragraph [0128-0129; 0170]), determines whether or not there is a difference equal to or larger than a set value by comparing an outline of the print target or the area to be printed based on information stored in the memory, with the base outline (paragraph [0215], difference identified), and instructs to report when the difference is equal to or larger than the set value (paragraphs [0217-0221], shaded section is reported difference).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853